EXAMINER’S AMENDMENT/COMMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The examiner’s amendment below eliminates mark-up in the replacement paragraphs of Applicant’s Amendment of April 5, 2022.  The substance of that amendment remains unchanged.

PROSECUTION REMAINS CLOSED.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please delete the text of paragraph [0003] of the specification, and insert the following therefor: 
--As information relating to the static objects in the environment is less interesting to the intelligent vehicle, echoes from static objects, herein referred to as "clutter," are usually removed from radar scans for better tracking of moving objects within the sensing range of the vehicle. Traditionally, clutter is defined and removed based on map data, e.g., buildings, trees, street lamps, etc. that are identified in the geometric map data. Such map-based clutter removal mechanism can be highly unreliable because echoes from moving objects in vicinity to a static object labeled in the map may also be erroneously removed. For example, when a person walks out of a building into the street, echoes from the person may be erroneously identified as part of the echoes from the building, and thus should be removed. The radar system may then fail to detect that the person is walking into the street.--. 

Please delete the text of paragraph [0025] of the specification, and insert the following therefor: 
--However, such map-based clutter removal mechanism can be highly unreliable because echoes from moving objects in vicinity to a static object labeled in the map may also be erroneously removed. For example, FIGURE 1B provides an example block diagram 100b illustrating an example scenario when echoes from a pedestrian 133 may be erroneously identified as part of clutter using the map-based approach. As shown at diagram 100b, when a pedestrian 133 walks out of a building 140c into the street, echoes from the pedestrian 133 for the radar system 122 may be mingled with the echoes from the building 140c, as the pedestrian 133 is in proximity of the building 140c. Thus, if the radar system 122 relies on the map data 128 to identify static objects in the environment, the radar system 122 may erroneously identify and even remove echo points representing the pedestrian 133 as a part of the clutter representing the building 140c based on the location of building 140c indicated by the geometric map data 128.--. 
Please delete the text of paragraph [0034] of the specification, and insert the following therefor: 
--In this way, by dynamically and adaptively monitoring and analyzing characteristics of cluster of target points, the vehicle 110 may determine static objects in the environment using real-time radar data without relying on map data that is potentially obsolete or inaccurate. For example, the processing logic 150 may accurately identify target points relating to the pedestrian 133 are not clutter because the movement pattern of echoes from the pedestrian 133 would exhibit a steady track in one direction, and the displacement vector of the pedestrian 133 would be non-trivial over time. Thus, the processing logic 150 may capture the movement pattern of the pedestrian 133 as non-clutter and distinguish the pedestrian 133 from the building 140c in the background, as opposed to the traditional map-based approach which would consider the pedestrian 133 as part of the building 140c because the pedestrian 133 is located at the location identified as "building 140c." For another example, the processing logic 150 may accurately identify target points relating to tree branches from trees 141a-b as clutter because the movement of the tree branches, e.g., swinging with the wind, only has small or random movement pattern, non-uniform track of direction, and the displacement vector over time can be trivial--unlike the traditional map-based approach which may fail to include the tree branches as part of clutter because the tree branches may extend beyond the location spot identified in the map data.--.
U.S. Patent Appln. Serial No. 16/730,738 Page 3 of 10 
Please delete the text of paragraph [0042] of the specification, and insert the following therefor: 
--At step 402, a plurality of sensor data scans (e.g., radar scans 131 in FIGURE 1C) 
captured, by a sensor unit (e.g., radar unit 122 in FIGURE 1C) placed on a vehicle (e.g., 110 in FIGURE 1C), at a plurality of consecutive time instances while the vehicle is traveling along a route are captured. For example, as shown in FIGURE 1C, the radar unit 122 may capture radar scans 131 containing echoes from the surroundings of the vehicle 110, including trees 141 a-b, buildings 140a-c, pedestrian 133, etc.--. 

Please delete the text of paragraph [0053] of the specification, and insert the following therefor: 
--In some embodiments, one or more criteria at steps 506, 510, 514 and 518 may be evaluated by process 406 to determine whether a clutter flag shall be placed with the set of target points. When the evaluations of different criteria yield conflicting results, e.g., when the set of target points exhibit small and random Doppler velocities at step 506 but do not have a high point density at step 518, a pre-defined priority rule ranking the different characteristics and the associated criteria is applied, which adopts an indication of clutter or no clutter based on a particular characteristic that has a higher priority from the pre-defined priority rule. For example, process 406 may evaluate the characteristics by a rank of Doppler velocity, track pattern, displacement vector and point density.--.

In that the examiner’s amendment above merely makes minor, editorial changes to the specification that are necessary to prepare the application for printing as a patent, no authorization was sought from Applicant.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/           Primary Examiner, Art Unit 3648